Citation Nr: 1712710	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  98-15 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 80 percent for left ureteropelvic junction obstruction.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:	Daniel G. Krasnegor



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active military service from July 1983 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA). 

A brief review of the lengthy procedural history of these claims will help frame the issues on appeal.  A May 1998 Board decision granted service connection for left kidney disability, and, in a June 1998 rating decision, the RO implemented the Board's grant, assigning a 20 percent disability rating for left ureteropelvic junction obstruction disability effective March 27, 1992, the date that the Veteran initially contacted the RO to express his intention to file a service connection claim.  By rating decision in July 1998, the RO denied entitlement to TDIU.  He subsequently perfected his appeal as to the denial of an initial rating in excess of 20 percent for the left ureteropelvic junction obstruction disability and the denial of a TDIU.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2016) (setting forth requirements and time limits for initiating and perfecting an appeal to the Board). 

In November 1999, the Veteran testified at a Board videoconference hearing.  A transcript of that hearing is of record. 

An April 2000 Board decision denied the Veteran's appeal as to both issues.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2001 Order, the Court granted a motion by VA to remand the case and to stay further proceedings.  The Court vacated the Board's April 2000 decision and remanded the case to the Board for further action. 

In September 2001, the Board remanded the case for compliance with the Veterans' Claims Assistance Act (VCAA) and for additional evidentiary development. 

Subsequently, in an August 2003 decision, the Board again denied the Veteran's appeal as to both issues.  The Veteran again appealed the Board's decision to the Court, and, in a February 2005 Memorandum Decision, the Court vacated the Board's August 2003 decision and remanded the case to the Board for further action.

In September 2005, the Board again denied the Veteran's appeal for an increased rating for left ureteropelvic junction obstruction, and remanded the issue of entitlement to a TDIU for compliance with the VCAA.  Once again, the Veteran appealed the Board's decision to the Court.  In a May 2007 Order, the Court of Appeals for Veterans Claims (Court) endorsed an April 2007 joint motion for remand (JMR), vacated the Board's September 2005 denial of an increased rating for left ureteropelvic junction obstruction, and remanded this matter to the Board compliance with the instructions in the joint motion.

In accordance with the instructions in the JMR, the Board remanded the case in September 2007 for further evidentiary development.  The claims returned to the Board in March 2010, at which the matter was again remanded, as the necessary development directed in the September 2007 Board remand had not been adequately completed.  The Board remanded the claims yet again in August to complete the necessary development directed in the September 2007 and March 2010 Board remands. 

In March 2013, the case was returned to the Board, at which time, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert addressing medical questions critical to this appeal.  The requested VHA opinion was received in April 2013.

In September 2013, the case returned to the Board, at which time it again denied entitlement to an increased rating for left ureteropelvic junction obstruction and entitlement to a TDIU.  The Veteran again appealed the Board's decision to the Court, and in an October 2014 Memorandum Decision, the Court vacated the Board's September 2013 denial as to both issues, and remanded the case back to the Board for further adjudication consistent with its decision. 

In particular, the Court found that April 2013 VHA opinion that formed the basis of the Board's September 2013 denial, was an inadequate foundation upon which to base the denial of the claims, as it was ambiguous, failed to fully address the determinative question of the severity of the Veteran's kidney disability, and failed to fully consider favorable evidence of symptomatology potentially associated with his service-connected kidney disorder.  The case has since returned to the Board for further proceedings.

Additionally, the Board notes that the Veterans Law Judge who presided over the Veteran's November 1999 hearing, and who authored the Board decisions issued throughout the pendency of the appeal, is no longer employed by the Board.  Accordingly, the Veteran was offered an opportunity to testify at another hearing before the Board.  See January 2015 Notification Letter.  The Veteran has expressed his wish not to testify at another hearing, and for the Board to proceed with appellate review, as reflected in a January 2015 written statement submitted on his behalf by his attorney.

These claims were last before the Board in October 2015, at which time the Veteran's left ureteropelvic junction obstruction was increased from 20 percent to 80 percent effective February 17, 1994, and the issues of entitlement to an initial rating in excess of 80 percent for left ureteropelvic junction obstruction and entitlement to a TDIU were remanded for additional development.  That development having been completed, these claims are once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Left Ureteropelvic Junction Obstruction

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.

Here, the Board previously remanded the Veteran's claim for the provision of new VA examinations for the Veteran's left ureteropelvic junction obstruction.  In this regard, it was noted that there is no evidence of record addressing the pertinent rating criteria under which the Veteran is now evaluated.  In particular, it was noted that under 38 C.F.R. § 4.115a, a 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; blood urea nitrogen (BUN) more than 80mg%; creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  As, the Board specifically requested in its 2015 Remand that the VA examiner conduct all necessary testing and discuss the aforementioned criteria within that context.

Although the Veteran was administered a VA examination in April 2016 and the VA examiner did address the above criteria, it does not appear that he employed all of the necessary testing as requested in the 2015 Remand.  In particular, the examiner appears to have relied on lab work collected in 2011 to inform his opinion of the Veteran's current disability manifestations with regard to whether there is the presence of albuminuria, a BUN of more than 80mg%, or creatinine more than 8mg%.  The Board finds that lab work from nearly a half a decade ago is too remote to adequately be utilized as a basis for the Veteran's current disability severity as requested by the previous remand.

As such, the Veteran should be provided with a new VA examination in which current lab work is provided and discussed in light of whether there is the presence of albuminuria, a BUN of more than 80mg%, or creatinine more than 8mg%.  A complete rationale for any opinions must be provided.

TDIU

From February 17, 1994

The issue of entitlement to TDIU is also remanded as intertwined with the claim of entitlement to a rating in excess of 80 percent since February 17, 1994, for left ureteropelvic junction obstruction.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Here, the Veteran is service-connected for the left ureteropelvic junction obstruction, and for a scar above his right eyebrow (rated as noncompensable (0 percent) since March 27, 1992).  There is no indication or assertion that the right eyebrow scar in any way affects his employability.  Accordingly, the TDIU claim rests entirely upon the assertion that the left ureteropelvic junction obstruction is productive of manifestations that preclude employment.  Essentially, the AOJ's decisions regarding the rating assigned may affect the outcome and procedural posture of the Veteran's TDIU claim.  See Green v West, 11 Vet. App. 472, 276 (1998) (holding that, if a 100 percent schedular rating is granted, a Veteran is not also entitled to TDIU for the same period); but see, Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a Veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound rate")).  As such, the issue of entitlement to a rating in excess of 80 percent since February 17, 1994, for left ureteropelvic junction obstruction must be developed and adjudicated prior to consideration of the Veteran's TDIU claim.

Additionally, in the October 2014 Memorandum Decision, the Court held that the Board erred in failing to ensure compliance with its previous remand instructions seeking an opinion as to the effect of the Veteran's service-connected disability on his ability to obtain and maintain substantially gainful employment.  See Stegall, 11 Vet. App. at 271 (Board must ensure substantial compliance with remand orders).  In this regard, the Court found the examination reports and opinions of record did not adequately address the determinative issue of employability, as the finding that the Veteran's service-connected condition did not preclude employment was unsupported by any rationale.  See October 2014 Memorandum Decision. 

Accordingly, pursuant to the Court's October 2014 Memorandum Decision, on remand, the Board, in its October 2015 Remand, indicated that the Veteran should be afforded a VA examination in conjunction with his TDIU claim.  Further, the VA examiner had been directed by the October 2015 VA examination to "elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment."

Although the April 2016 VA examination and July 2016 addendum opinion for the Veteran's for left ureteropelvic junction obstruction did address the issue of employability within the context of the only disability that would serve as the basis for granting TDIU, the examiner was not shown to be vocational rehabilitation specialist or possess such expertise and did not discuss the issues of the Veteran's employment and educational background within the context of his disability. 

As such, the Board finds that, upon remand, the claims file should be forwarded to such a vocational rehabilitation specialist so that an appropriate examination, to include a complete educational, vocational, and employment history and notations of the Veteran's complaints regarding the impact of his service-connected disabilities on his employment.

Prior to February 17, 1994

The Board notes that the Veteran asserts entitlement to a TDIU for the entirety of the appellate period, so from March 27, 1992, forward.  However, for the period from March 27, 1992, to February 17, 1994, his total rating fails to meet the schedular criteria for a TDIU as he does not have a single service-connected disability ratable at 60 percent or more or one disability rated as 40 percent disabling with a combined rating of 70 percent or more.  See 38 C.F.R. § 4.16 (a).  Nevertheless, the Veteran may be entitled to a TDIU for that period on an extraschedular basis if it is established that he has been unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disability.  See 38 C.F.R. § 4.16(b) (stating that "rating boards should submit to the Director, Compensation Service, for extra-scheduler consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a))."  See also Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (holding that the Board cannot award TDIU rating under 38 C.F.R. § 4.16(b) in the first instance).

Accordingly, given the Veteran's history of sustained unemployment and considering his assertions that his unemployment status is related to manifestations of his service-connected disability, on remand, following the provision of the VA TDIU examination as previously discussed, the AOJ should consider whether referral of the issue of entitlement to a TDIU from March 27, 1992, to February 17, 1994, to VA's Director of Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding records related to the Veteran's claims.  

2. After any additional evidence has been associated with the claims file, schedule the Veteran for appropriate VA genitourinary examination(s) to evaluate the nature and severity of his left ureteropelvic junction obstruction.  The examiner should review the entire claims file.  The examination(s) should include any diagnostic testing or evaluation deemed necessary.

The examiner(s) must identify the symptoms and functional impairment associated with the Veteran's left ureteropelvic junction obstruction.  

The examiner(s) should specifically address whether the Veteran's left ureteropelvic junction obstruction is productive of renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; BUN more than 80mg%; creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  See 38 C.F.R. § 4.115a (2016).

If possible and with the Veteran's consent, the Veteran should specifically be provided with current lab work for evaluation, to include testing for albuminuria, BUN and creatinine levels.

The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.

3. Also, obtain an opinion as to the Veteran's functional impairment due to his service-connected disabilities.  

In conjunction with the examination, the claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment. 

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., the left ureteropelvic junction obstruction, and the right eyebrow scar) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation during the time period from March 1992 to the present.

The examiner(s) must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.  In so doing, the examiner is asked to specifically consider and address the VA vocational rehabilitation evidence of record, including the January 1999 Vocational Rehabilitation Synthesis indicating that the Veteran "does not appear to possess the education and or work skills needed to overcome the effects of the impairment of employability" caused by his medical condition.

4. The AOJ should consider whether referral of the issue of entitlement to a TDIU from March 27, 1992, to February 17, 1994, to VA's Director of Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) is warranted

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




